             Case 6:20-bk-06461-LVV         Doc 52     Filed 01/12/21      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In re:                             )                          Case No. 6:20-bk-6461-LVV
                                   )
T & C Downtown Development, LLC,   )                          Chapter 11
                                   )
      Debtor.                      )
__________________________________ )

                                    NOTICE OF HEARING

         PLEASE TAKE NOTICE that on Wednesday, January 27, 2021 at 10:00 AM, the

undersigned will bring on to be heard before the Honorable Lori V. Vaughan of the above-styled

Court., at the George C. Young Courthouse, 400 W. Washington Street, Courtroom 6C, 6th Floor,

Orlando, FL 32801 for the following matter: (All parties wishing to attend hearing should

arrange a telephonic appearance through Court Call (866-582-6878)).

                       •   Motion for Order of Referral to Mediation with Clayton G.
                           Wilson as Trustee of the Clayton Gregg Wilson Revocable Trustee

                                      (Doc. No 42)

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Hearing was

served via CM/ECF and, to the parties that are not notified electronically, via United States Mail,

first class postage prepaid, on all parties-in-interest on the attached Mailing Matrix, this 12th day

of January, 2021.

                                              ___/s/ Aldo G. Bartolone, Jr._____
                                              ALDO G. BARTOLONE, JR.
                                              Florida Bar No. 173134
                                              BARTOLONE LAW, PLLC
                                              1030 N. Orange Avenue, Suite 300
                                              Orlando, Florida 32814
                                              Telephone: (407) 294-4440
                                              Facsimile: (407) 287-5544
Case 6:20-bk-06461-LVV   Doc 52   Filed 01/12/21   Page 2 of 4




                          E-mail: aldo@bartolonelaw.com
                          Attorneys for Debtor
                              Case 6:20-bk-06461-LVV          Doc 52          Filed 01/12/21   Page 3 of 4
Label Matrix for local noticing                Clayton G. Wilson as Trustee of the Clayton      T & C Downtown Development, LLC
113A-6                                         c/o Matthew J. Vaughn                            534 W. Church Street
Case 6:20-bk-06461-LVV                         Post Office Box 24628                            Orlando, FL 32805-2206
Middle District of Florida                     Lakeland, FL 33802-4628
Orlando
Tue Jan 12 09:08:36 EST 2021
BB&T now Truist                                BB&T now Truist                                  BB&T now Truist
Attn: Ivonne Otero-Hoebbel                     P.O. Box 200                                     P.O. Box 580340
255 S. Orange Avenue                           Wilson, NC 27894-0200                            Charlotte, NC 28258-0340
Suite 112
Orlando, FL 32801-3457

BB&T now Truist, Bankruptcy Section            C2 General Contracting, Inc.                     Casey Preston
100-50-01-51                                   1205 Sarah Avenue                                7107 Udine Avenue
P.O. box 1847                                  Suite 101                                        Orlando, FL 32819-8446
Wilson, NC 27894-1847                          Longwood, FL 32750-5476


Clayton G Wilson as Trustee                    Clayton G. Wilson, as Trustee of The Clayton     Clayton G. Wilson, as Trustee of the Clayton
Clayton Wilson Rev. Trust                      c/o Matthew J. Vaughn, esq                       c/o Matthew J. Vaughn
21299 US Highway 27                            Post Office Box 24628                            Post Office Box 24628
Lake Wales, FL 33859-6851                      Lakeland, FL 33802-4628                          Lakeland, Florida 33802-4628


Entelechy ARC Corporation                      Florida Department of Revenue                    Florida Dept. of Revenue
595 Pensacola Lane                             Bankruptcy Unit                                  Orlando Service Center
Lake Mary, FL 32746-5132                       Post Office Box 6668                             400 W. Robinson Street
                                               Tallahassee FL 32314-6668                        Suite N302
                                                                                                Orlando, FL 32801-1759

Internal Revenue Service                       Nancy J. Gargula, United States Trustee          Orange County Tax Collector
Post Office Box 7346                           c/o Bryan Edgar Buenaventura, esq                PO Box 545100
Philadelphia PA 19101-7346                     George C. Young Federal Building400 W. W         Orlando FL 32854-5100
                                               Orlando, FL 32801


(p)PAWNEE LEASING CORPORATION ATTN SANDI CAR   Pawnee Leasing Corporation                       Peterson & Myers P.A.
3801 AUTOMATION WAY                            c/o Solove Law Firm, P.A.                        225 East Lemon Street
STE 207                                        12002 SW 128th Court, Suite 201                  Suite 300
FORT COLLINS CO 80525-5735                     Miami, FL 33186-4643                             Lakeland, FL 33801-4627


Randy Bumbalough                               Rexel USA, Inc.                                  Smith & Williams Trial Group
595 Pensacola Lane                             14951 Dallas Parkway                             2295 S. Hiawassee Road
Lake Mary, FL 32746-5132                       Dallas, TX 75254-7892                            Suite 318
                                                                                                Orlando, FL 32835-8747


Solove Law Firm P.A.                           T & C Downtown Development, LLC                  Trevor Myers
12002 SW 128th Court                           KC Preston co-owner                              86 Shipyard Ct.
Suite 201                                      The Orlando Law Group, PL                        Ocoee, FL 34761-4323
Miami, FL 33186-4643                           12301 Lake Underhill Rd. Suite 213
                                               Orlando, Florida 32828-4511

U.S. Small Business Administration             United States Trustee - ORL                      Vend Lease
7825 Baymeadows Way, Suite 100-B               Office of the United States Trustee              8100 Sandpiper Circle
Jacksonville, FL 32256-7543                    George C Young Federal Building                  Suite 300
                                               400 West Washington Street, Suite 1100           Baltimore, MD 21236-4992
                                               Orlando, FL 32801-2210
                                Case 6:20-bk-06461-LVV                Doc 52       Filed 01/12/21        Page 4 of 4
Aldo G Bartolone Jr                                    KC Preston                                           L. Todd Budgen
Bartolone Law, PLLC                                    The Orlando Law Group                                Budgen Law
1030 North Orange Avenue, Suite 300                    12301 Lake Underhill Rd. Suite 213                   Post Office Box 520546
Orlando, FL 32801-1004                                 Orlando, FL 32828-4511                               Longwood, FL 32752-0546




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pawnee Leasing Corporation
3801 Automation Way
Suite 207
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America                            (d)Orange County Tax Collector                       (d)Orange County Tax Collector
                                                       P.O. Box 545100                                      P.O. Box 545100
                                                       Orlando, FL 32854-5100                               Orlando, FL 32854-5100



(u)Sharon Chamness                                     End of Label Matrix
                                                       Mailable recipients    32
                                                       Bypassed recipients     4
                                                       Total                  36
